UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ 22 1 Contax Participações S.A. (“Company” or “Contax”) (Bovespa: CTAX3, CTAX4; OTC: CTXNY) hereby announces its results for the second quarter of 2011 (2Q11). The financial information in this report was prepared in accordance with International Financial Reporting Standards (IFRS)and the accounting practices adopted in Brazil, including Brazilian corporate law and the pronouncements, guidelines and interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by the CVM (Brazilian Securities and Exchange Commission) applicable to the Company’s operations. The 2Q10 information presented herein was modified in relation to the previously reported figures in order to comply with IFRS, thereby ensuring better comparability with the 2Q11 figures, which are also being presented in accordance with IFRS . Contents About Contax 2 Highlights 3 Main Indicators 4 Operating Performance 5 Financial Performance 7 Net Operating Revenue (NOR) 8 Costs and Expenses 10 EBITDA 13 Depreciation and Amortization 16 Net Financial Result 16 Net Income 16 Net Cash / (Debt) 17 Investments (CAPEX) 17 Attachments 18 1. Income Statement 18 2. Balance Sheet 20 3. EBITDA Reconciliation 21 Disclaimer 22 About Contax Contax S.A. is one of the largest global Business Process Outsourcing (BPO) companies with broad expertise in Customer Relationship Management (CRM). By providing customized consulting services that differentiate it from competitors, Contax is an integral part of its clients’ ecosystem and delivery chain and helps them make the most of their business. Currently, the Company operates predominantly in the customer service, debt collection, telemarketing, retention, back-office, technology services and trade marketing segments. Contax has 132 clients and its business strategy prioritizes the development of long-term relationships with large companies in diverse market sectors that use its services, including telecommunications, finance, utilities, services, government, healthcare and retail, among others. In June 2011, Contax had operations in Argentina, Brazil, Colombia and Peru, and maintained a commercial presence in the U.S. and Spain, with a total of thousand employees. The Company’s consolidated results presented herein include the results of Contax S.A., Todo Soluções em Tecnologia (“Todo!”), Ability Comunicação Integrada Ltda. (“Ability”), Contax Sucursal Empresa Extranjera (“Contax Argentina”), Contax Colombia (“Contax Colômbia”) and the companies making up the Allus Group (“Allus”), Stratton Spain S.L., Allus Spain S.L., Stratton Argentina S.A., Stratton Peru S.A. and Multienlace S.A 2 Highlights § In a Notice to the Market published in May 2011, the Company announced the conclusion of its acquisition of Allus , one of Latin America’s leading providers of contact center services, with operations in Argentina, Colombia and Peru, and commercial activities in the United States and Spain. Consequently, Allus’s financial and operating results for May and June of this year were consolidated into Contax’s 2Q11 results presented herein. § Net Operating Revenue (NOR) totaled R$711.4 million in 2Q11 , 21.7% up year-on-year and 13.9% less than in 1Q11 . § EBITDA came to R$46.7 million, 34.5% down on 2Q10 and 1.7% less than in 1Q11 . § The Extraordinary Shareholder’s Meeting of July 1, 2011 approved the merger of Dedic GPTI , one of Brazil’s four largest contact center and IT service companies which was previously owned by the Portugal Telecom Group. The merger will allow Contax to expand its contact center services and speed up the consolidation of the IT service market, which began with the creation of Todo in 2009. § On July 20, 2011 , the Company paid dividends totaling R$100 million , as approved by the Annual Shareholder’s Meeting of April 25, 2011. § In 2Q11, Contax received seven awards in the contact center category in the 2011 Brazilian Direct Marketing Association (ABEMD) Awards and was also named the Contact Center Company of the Year , in the large operations category, in the 12 th edition of the Customer Service Awards granted by Consumidor Moderno magazine . 3 Main Indicators Quarterly Data 2Q11 vs. 1Q11 2Q11 vs. 2Q10 Key Figures 2Q11 1Q11 2Q10 Δ % Δ % Net Revenues (R$ Million) 711.4 624.5 584.7 13.9% 21.7% EBITDA (R$ Million) 46.7 47.5 71.3 -1.7% -34.5% EBITDA Margin (%) 6.6% 7.6% 12.2% -1.0 p.p. -5.6 p.p. Net Income (R$ Million) 5.0 10.3 26.5 -50.9% -81.0% Cash* (R$ Million) 235.2 416.1 345.8 -43.5% -32.0% Debt* (R$ Million) 488.6 452.3 266.5 8.0% 83.4% Net/(Debt) Cash* (R$ Million) (180.1) 35.2 125.9 n.m. n.m. Capex*** (R$ Million) 280.4 18.7 33.5 1,398.6% 737.5% Workstations* (units) 46,730 37,312 35,979 25.2% 29.9% Employees* (units) 100,523 91,941 81,367 9.3% 23.5% n.m. not measured * Final position in each period ** Current assets' Cash and Cash Equivalent only. *** Includes Allus Group acquisition ammount of R$ 241.7 million Half-Year Data 6M11 vs. 6M10 Key Figures 6M11 6M10 Δ % Net Revenues (R$ Million) 1,336.0 1,141.4 17.0% EBITDA (R$ Million) 94.3 135.8 -30.6% EBITDA Margin (%) 7.1% 11.9% -4.8 p.p. Net Income (R$ Million) 15.3 50.0 -69.4% Cash* (R$ Million) 235.2 345.8 -32.0% Debt* (R$ Million) 488.6 266.5 83.4% Net/(Debt) Cash* (R$ Million) (180.1) 125.9 n.m. Capex*** (R$ Million) 299.2 55.1 442.5% Workstations* (units) 46,730 35,979 29.9% Employees* (units) 100,523 81,367 23.5% n.m. not measured * Final position in each period ** Current assets' Cash and Cash Equivalent only. *** Includes Allus Group acquisition ammount of R$ 241.7 million 4 Operating Performance The second quarter of 2011 was marked by important advances in the Company's implementation of the new strategic cycle, which has been positioning Contax as one of the world’s leading Business Process Outsourcing (BPO) companies with broad expertise in Customer Relationship Management (CRM). This more wide-ranging operation seeks to maximize the value of the relationship between Contax’s clients and their consumers, by integrating multiple contact channels throughout Latin America in a process known as Customer Performance. In May 2011, the Company announced the conclusion of the acquisition of Allus, one of Latin America’s leading contact center service providers, with operations in Argentina, Colombia and Peru and commercial activities in the United States and Spain, marking an important step in the Company’s plans to expand internationally through the extensive Spanish-speaking market. As a result of this acquisition conclusion, Allus’s results were consolidated into Contax’s results as of May 2011, contributing with a net revenue of R$51.4 million to the 2Q11 total. The Extraordinary Shareholders’ Meeting of July 1, 2011 approved the merger of Dedic GPTI, one of Brazil’s four largest contact center and IT service companies which was previously owned by the Portugal Telecom Group (“PT”). As a result, Contax will expand its contact center services and speed up its consolidation on the IT service market, which began with the creation of Todo in 2009. For the purposes of the merger, Contax issued 4.9 million shares (1.9 million common shares and 3.0 million preferred shares) which were transferred to PT, increasing the Company’s capital by R$178.2 million. Dedic GPTI's financial results will be consolidated into Contax’s figures as of 3Q11. In general, the Company’s 2Q11 results continued to be influenced by Brazil’s strong economic growth, which on the one hand increased demand for the Company’s services, particularly in the financial and retail segments, but on the other presented certain operational challenges. The country’s rapid economic expansion has had a direct impact on the labor market and, consequently, unemployment, which has fallen to exceptionally low levels, in turn affecting the contact center and debt collection industry as a whole, especially in São Paulo, where the increased offer of jobs, particularly in the retail and service sectors, heightened competition for qualified labor. As a result, the company’s operating margins were affected by the upturn in personnel costs. Contax has been doing everything possible to minimize these impacts by adopting measures to attract, retain and motivate its operators. It has also been further diversifying its operational locations, seeking more suitable regions, i.e. those with a greater supply of qualified labor. Some important migrations that had been occurring since early 2010 were concluded in 2Q11, most notably to the new site in Recife, thereby reducing certain migration-related costs, mainly in regard to new hirings, training and temporary operational overlap. The company also introduced initiatives to streamline the customer service’s traffic planning, systems and processes for important operations, thereby substantially improving productivity and quality indicators. For example, the number of calls answered per agent increased, reflecting the more efficient use of call center operators. These initiatives positively impacted the Company’s operating margins at the beginning of 2Q11, in relation to the previous quarter. The higher volume of operations in the second quarter also improved the productivity indicators for the majority of operations through the more efficient use of capacity. June’s productivity figures were the best of the year to date, underlining the recovery. 5 On the other hand, the increases in salaries, charges and benefits which occurred throughout the first half have not yet been offset by a corresponding increase in revenue from certain important operations, given that negotiations over contractual price adjustments have not yet been completed. Also this quarter, the Company began to implement new service procedures for an important client through a new contract model designed to improve productivity by ensuring Contax’s greater involvement in the client’s systems and processes. Under this new model, the Company is encouraged to invest in and further improve its customer service processes, increasing their quality and efficiency, in order to benefit from the increase in productivity. As a result, revenue from these operations will be based on the size of the client customer base, and no longer on speaking time or the number of calls to the contact center (contact rate). This change considerably increases the Company’s opportunities for capturing value, given that any process and system improvements that structurally reduce the average customer service time and/or contact rate will result in cost reductions, a good deal of which will be absorbed by Contax. On the other hand, any eventual increase in customer service times and contact rates due to factors outside Contax’s control, could result in one-off cost hikes due to the temporary increase in capacity to meet the unexpected higher volume. In 2Q11, there were temporary increases in the contact rate for certain operations under this new model, which forced Contax to hire new operators at the beginning of the period and reduce their number at the end, thereby impacting personnel costs at the beginning of the quarter, due to the larger volume, and at the end, due to non-recurring rescission costs. This effect of growth and subsequent reduction primarily impacted the first two months of the quarter, while in the last month, the EBITDA margin registered the highest level of the year. Although this new model had a non-recurring negative impact on 2Q11, it will be extremely important in the future by increasing the Company’s capacity to add even more value to its services. It increases reach because, in addition to handling customer service, it manages processes in the contact center as well as on its clients’ internal processes, sharing the definition of customer service strategy with the clients, as well as all the technology to make the strategy viable. 6 Financial Performance Quarterly Data 2Q11 vs. 1Q11 2Q11 vs. 2Q10 (R$ Thousand) 2Q11 1Q11 2Q10 Δ % Δ % Net Revenues 711,419 624,548 584,740 13.9% 21.7% Cost of Services Rendered (601,983) (518,884) (472,659) 16.0% 27.4% Personnel (496,235) (427,091) (384,918) 16.2% 28.9% Third-party (72,007) (61,619) (60,664) 16.9% 18.7% Rent and Insurance (27,942) (25,468) (22,604) 9.7% 23.6% Other (5,799) (4,706) (4,473) 23.2% 29.7% SG&A (56,908) (49,468) (34,305) 15.0% 65.9% Other Oper. Expenses, net (5,809) (8,664) (6,451) -33.0% -10.0% EBITDA 46,719 47,532 71,325 -1.7% -34.5% Deprec. & Amort. (32,969) (30,965) (30,093) 6.5% 9.6% EBIT 13,750 16,567 41,232 -17.0% -66.7% Financ. Res., net (6,684) 1,018 450 n.m. n.m. Other Fin. Inc. & Exp., net 481 454 34 6.1% 1,321.8% Income before inc.tax 7,547 18,038 41,717 -58.2% -81.9% Inc. Tax & Social Contr. (2,198) (7,578) (15,175) -71.0% -85.5% Non-controlling Shareholders Interest (302) (190) (40) 58.7% 658.7% Net Income 5,047 10,270 26,502 -50.9% -81.0% n.m. not measured 7 Half-Year Data 6M11 vs. 6M10 (R$ Thousand) 6M11 6M10 Δ % Net Revenues 1,335,967 1,141,387 17.0% Cost of Services Rendered (1,120,867) (923,368) 21.4% Personnel (923,326) (752,084) 22.8% Third-party (133,626) (117,134) 14.1% Rent and Insurance (53,410) (46,137) 15.8% Other (10,506) (8,013) 31.1% SG&A (106,376) (69,722) 52.6% Other Oper. Expenses, net (14,473) (12,468) 16.1% EBITDA 94,251 135,829 -30.6% Deprec. & Amort. (63,934) (59,197) 8.0% EBIT 30,317 76,633 -60.4% Financ. Res., net (5,666) 504 n.m. Other Fin. Inc. & Exp., net 935 34 2,661.8% Income before inc.tax 25,584 77,170 -66.8% Inc. Tax & Social Contr. (9,776) (27,045) -63.9% Non-controlling Shareholders Interest (492) (137) 258.5% Net Income 15,317 49,988 -69.4% n.m. not measured Net Operating Revenue (NOR) 8 NOR totaled R$711.4 million in 2Q11 , 21.7% up on 2Q10 , or R$126.7 million in absolute terms, chiefly due to: i) the increased volume of operations with existing clients (R$30.6 million); ii) contractual price adjustments (R$9.5 million), partially reflecting the cost increases; iii) new business in several segments including telecommunications, finance, government, healthcare, media, industry and services (R$8.3 million); and iv) incorporation of Allus’s international operational revenue of R$51.4 million; and v) R$26.9 million in revenue from the trade marketing segment (Ability). In comparison with 1Q11, the 13.9% , or R$86.9 million , increase was chiefly due to the incorporation of Allus’s international operating revenue and the higher volume of operations with existing clients on the core business in Brazil. In product terms, customer service continued to account for the majority of NOR, with 61.4% of the total, 2.0.p.p. down year-on-year and virtually flat over 1Q11 . Telemarketing / retention accounted for 19.3% of NOR, 1.8 p.p. up on 2Q10 and 0.2 p.p. down on the previous quarter , while debt collection accounted for 10.2% , 3.8 p.p. down on the same period last year and 0.8 p.p. less than the 1Q11 . The trade marketing segment (Ability) accounted for 3.8% of NOR in 2Q11 , 0.2 p.p. down on 1Q11 . 9 Costs and Expenses Quarterly Data 2Q11 vs. 1Q11 2Q11 vs. 2Q10 Costs and Expenses (R$ Thousand) 2Q11 1Q11 2Q10 Δ % Δ % Net Operating Revenue (NOR) 711,419 624,548 584,740 13.9% 21.7% Total Costs and Expenses 15.2% 29.5% % of NOR 93.4% 92.4% 87.8% 1.0 p.p. 5.6 p.p. Cost of Services Rendered (601,983) (518,884) (472,659) 16.0% 27.4% % of NOR 84.6% 83.1% 80.8% 1.5 p.p. 3.8 p.p. Personnel (496,235) (427,091) (384,918) 16.2% 28.9% Third-party (72,007) (61,619) (60,664) 16.9% 18.7% Rent and Insurance (27,942) (25,468) (22,604) 9.7% 23.6% Others (5,799) (4,706) (4,473) 23.2% 29.7% SG&A (56,908) (49,468) (34,305) 15.0% 65.9% % of NOR 8.0% 7.9% 5.9% 0.1 p.p. 2.1 p.p. Other Oper. Expenses, net (5,809) (8,664) (6,451) -33.0% -10.0% % of NOR 0.8% 1.4% 1.1% -0.6 p.p. -0.3 p.p. n.m. not measured Half-Year Data 6M11 vs. 6M10 Costs and Expenses (R$ Thousand) 6M11 6M10 Δ % Net Operating Revenue (NOR) 1,335,967 1,141,387 17.0% Total Costs and Expenses (1,241,716) (1,005,558) 23.5% % of NOR 92.9% 88.1% 4.8 p.p. Cost of Services Rendered (1,120,867) (923,368) 21.4% % of NOR 83.9% 80.9% 3.0 p.p. Personnel (923,326) (752,084) 22.8% Third-party (133,626) (117,134) 14.1% Rent and Insurance (53,410) (46,137) 15.8% Others (10,506) (8,013) 31.1% SG&A (106,376) (69,722) 52.6% % of NOR 8.0% 6.1% 1.9 p.p. Other Oper. Expenses, net (14,473) (12,468) 16.1% % of NOR 1.1% 1.1% 0.0 p.p. n.m. not measured 10 Costs and expenses totaled R$664.7 million in the second quarter of 2011 , 29.5% up year-on-year and 15.2% more than in 1Q11 . As a percentage of NOR, costs and expenses increased by 5.6 p.p. and 1.0 p.p. year-on-year and quarter-on-quarter respectively. This growth was primarily due to the following factors: i) increases in salaries, charges and benefits throughout 1Q11, not yet offset by increased revenue; ii) non-recurring personnel costs due to changes in the contract with one important client, which came into effect in 2Q11. As a result, the personnel line was doubly impacted, firstly from the increase in call volume at the beginning of the quarter, necessitating a greater number of operators and consequently pushing up personnel costs (hiring, training and salaries), and secondly, at the end of the period, when call volume returned to normal and operators had to be laid off, generating rescission costs; and iii) a further increase in personnel costs due to higher operator turnover and absenteeism, especially in São Paulo when compared to the 2Q10. A more detailed breakdown of the Company’s costs and expenses follows below. Cost of Services Rendered 2Q11 versus 2Q10 The Cost of Services Rendered totaled R$602.0 million in 2Q11 , 27.4% or R$129.3 million up year-on-year. As a percentage of NOR, this item increased by 3.8 p.p., from 80.8% in 2Q10, to 84.6%. · Personnel: increase of R$111.3 million , or 28.9% , basically reflecting: i) the increase in the workforce due to the higher volume of services rendered (R$32.9 million), which was not fully offset by a corresponding increase in revenue, due to a change in the contract with an important client, which would now be subject to a fixed charge per member of its customer base, as explained previously; ii) an increase in salaries, charges and benefits (R$21.5 million); iii) reduced productivity, especially due to higher turnover and absenteeism in certain locations (R$6.7 million); iv) the incorporation of the trade marketing (Ability) segment (R$17.7 million), acquired in the second half of 2010; and v) the incorporation of Allus’s personnel costs totaling R$32.5 million. · Third-party Services: growth of R$11.3 million , or 18.7% , essentially due to the increase in infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance) and in specialized business-support services. · Rent and Insurance: increase of R$5.3 million , or 23.6% , reflecting the leasing of new sites, the expansion of existing sites, contractual adjustments in the last 12 months and the incorporation of Allus’s rent and insurance costs. 11 2Q11 versus 1Q11 The Cost of Services Rendered increased by R$83.1 million , or 16.0% , between 1Q11 and 2Q11. As a percentage of NOR, this item increased by 1.5 p.p., from 83.1% in 1Q11, to 84.6%. · Personnel: growth of R$69.1 million , or 16.2% , basically reflecting i) the expansion of the workforce due to the higher volume of operations and the incorporation of Allus’s personnel costs (R$57.0 million), which was not fully offset by a corresponding increase in revenue, due to a change in the contract with an important client, which would now be subject to a fixed charge per member of its customer base, as explained previously; and ii) higher salaries, benefits and charges (R$12.1 million). · Third-party Services: increase of R$10.4 million , or 16.9% , mainly due to the increase in the amount of infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance). · Rent and Insurance: increase of R$2.5 million , or 9.7% , chiefly reflecting certain contractual adjustments and the incorporation of Allus’s costs. Selling, General and Administrative Expenses 2Q11 versus 2Q10 SG&A Expenses closed 2Q11 at R$56.9 million , 65.9% , or R$22.6 million , up on 2Q10 , essentially due to the incorporation of new business support expenses (trade marketing, Argentina and Allus) related to personnel, infrastructure and facilities and a non-recurring upturn in expenses from specialized third-party services in order to support the recently announced Company acquisitions. 2Q11 versus 1Q11 Second-quarter SG&A expenses climbed by R$7.4 million , or 15.0% , over 1Q11 , mainly due to the incorporation of Allus’s expenses related to personnel, infrastructure and facilities and a non-recurring upturn in expenses with specialized third-party services, in order to support the recently announced acquisitions. 12 Other Operating Revenue and Expenses Other Operating Revenue and Expenses totaled R$5.8 million in 2Q11 , R$0.6 million down on 2Q10 and R$2.9 million less than in 1Q11 , mainly due to a reduction in labor contingencies, reflecting the improved management of labor litigation, either through the elimination of causes for future litigation or due to the successful outcome of existing lawsuits EBITDA 1 In general terms, 2Q11 EBITDA continued to be affected by increases in salaries, charges and benefits throughout the first half that were not yet offset by increased revenue, given that contractual price adjustments with certain clients had not yet been concluded or fall due in subsequent quarters . In addition, the compensation model for certain customer service operations was changed to a fixed monthly charge per member of the client’s customer base. This resulted in a non-recurring margin loss since the increase in personnel costs was not offset by higher revenue. On the other hand, there was a substantial improvement over 1Q11 in regard to operational productivity through the more efficient use of operators hours and a reduction in average turnover and absenteeism, especially in June. The latter factor was also impacted by the Company’s greater presence in regions with a more favorable job market. 1 EBITDA is net income before tax, net financial expenses, expenses with depreciation and amortization and non-operating income and expenses. EBITDA is not recognized under IRFS, does not represent cash flow in the periods presented, should not be considered an alternative to net income and is not an indicator of performance. EBITDA is presented and used by Contax to measure its own performance. Contax believes that certain investors and financial analysts use EBITDA as an indicator of its operating performance . 13 Second-quarter EBITDA totaled R$46.7 million , 34.5% down on 2Q10 and virtually equal to the 1Q11 figure , accompanied by an EBITDA margin of 6.6% , 5.6 p.p. down year-on-year and 1.0 p.p. less than the previous quarter. The variations in the EBITDA margin are explained in more detail below. In comparison with 2Q10, the EBITDA margin narrowed from 12.2% to 6.6%, the 5.6 p.p. reduction being chiefly due to: · Loss of 2.6 p.p. due to the readjustment of salaries and benefits, partially offset by contractual price adjustments throughout 2010 and the first half of 2011; · Loss of 1.9 p.p. due to the non-recurring increase in call volume for certain operations under the new contractual model**. This forced Contax to increase the number of operators, especially at the beginning of the quarter, which was not offset by higher revenue, and reduce the number at the end of the period when call levels fell, doubly impacting personnel costs, both at the beginning of the period, due to higher volume, and at the end, due to non-recurring rescission costs; · Loss of 0.8 p.p. from the reduction in productivity, mainly due to increased personnel costs caused by higher staff turnover and absenteeism in locations with heightened economic activity; · Gain of 0.2 p.p. from new business fronts, especially Allus’s international operations, in particular the Colombian operation which recorded an excellent performance; · Loss of 0.5 p.p. from other costs and expenses, mainly driven by non-recurring expenses with the recently announced Company acquisitions. * Net Adjustments: the net effect on EBITDA margin of the contractual price increases and the increases in direct costs (salaries, etc.). ** For further details, see the Operating Performance section. 14 The 2Q11 EBITDA margin narrowed by 1.0 p.p. over 1Q11, from 7.6% to 6.6%, mainly due to: · Loss of 1.9 p.p. due to the non-recurring increase in call volume for certain operations under the new contractual model**. This forced Contax to increase the number of operators, especially at the beginning of the quarter, which was not offset by higher revenue, and reduce the number at the end of the period when call levels fell, doubly impacting personnel costs, both at the beginning of the period, due to higher volume, and at the end, due to non-recurring rescission costs; · Loss of 0.2 p.p. due to the readjustment of salaries and benefits, partially offset by contractual price adjustments. · Gain of 1.3 p.p. from improved productivity, chiefly due to the positive results from the initiatives to confront the more buoyant job market, which are already becoming apparent through improved turnover and absenteeism indicators in important operations, the more efficient use of operators’ time and performance, and the reduction in costs related to the migration of operations to the Northeast; · Gain of 0.4 p.p. from new business fronts, especially Allus’s international operations, in particular the Colombian operation which recorded an excellent performance; · Loss of 0.6 p.p. from other costs and expenses, mainly driven by non-recurring expenses with the recently announced Company acquisitions. * Net Adjustments: the net effect on EBITDA margin of the contractual price increases and the increases in direct costs (salaries, etc.). ** For further details, see the Operating Performance section. 15 15 15 Depreciation and Amortization Depreciation and Amortization came to R$33.0 million in 2Q11 , 9.6% , or R$2.9 million , up on 2Q10 , reflecting investments in the last 12 months to support business growth, as well as the absorption of depreciation associated with the new business operations. In comparison with 1Q11 , depreciation moved up by R$2.0 million or 6.5%, mainly due to the effects of the Allus acquisition. Net Financial Result In 2Q11 , the Net Financial Result was negative by R$6.7 million , R$7.1 million down on 2Q10 , basically reflecting the increase in interest expenses due to the greater volume of debt with the BNDES and BNB and the reduced cash position. In comparison with 1Q11 , the Net Financial Result fell by R$7.7 million, due to reduced returns on financial investments, as there was less cash available for investment, and the increase in interest expenses due to the greater volume of debt with the BNDES. Net Income In 2Q11 , Contax posted Net Income of R$ 5.0 million , R$21.5 million down on 2Q10 , mainly due to the R$24.6 million reduction in EBITDA detailed above, the R$2.9 million upturn in depreciation and the R$7.1 million decline in the financial result, partially offset by the R$13.0 million reduction in income and social contribution taxes. In comparison with 1Q11 , Net Income fell by R$5.2 million or 50.9% , basically due to reduction in the financial result. 16 Net Cash / (Debt) 2 Cash and cash equivalents closed 2Q11 at R$308.5 million , R$179.0 million , or 36.7%, down on 1Q11 , mainly due to the disbursement of R$241.7 million as the cash-down installment for the acquisition of Allus, cash expenditure of R$31.2 million on the investment program and net cash outflow of R$18.2 million from financing activities, partially offset by operating cash flow of R$98.2 million. Gross debt totaled R$488.6 million in June , R$36.3 million , or 8.0% , up on the previous quarter, mainly reflecting the incorporation of Allus’s debt. Net Debt closed the quarter at R$180.1 million, R$215.3 million up on the end of 1Q11 for the same reasons mentioned above. Quarterly Data 2T11 vs. 1T11 2T11 vs. 2T10 Net Cash/(Debt) Reconciliation 2Q11 1Q11 2Q10 Δ% Δ% (+) Cash and equivalents 235,159 416,057 345,843 -43.5% -32.0% (+) Financial Investments 73,325 71,472 46,513 2.6% 57.6% (-) Loans & financing (488,588) (452,333) (266,467) 8.0% 83.4% Net Cash/(Debt) (180,103) 35,196 125,889 n.m. n.m. n.m. not measured Investments (CAPEX) Contax invested R$280.4 million in 2Q11 , 86.2% of which allocated to the acquisition of Allus. Most of the remainder went to business growth, especially the expansion of the sites in Bahia and Pernambuco. Investments 3Q10 vs. 2Q10 3Q10 vs. 3Q09 6M11 vs. 6M10 (R$ Thousand) 3Q10 2Q10 3Q09 6M11 6M10 Δ % Δ % Growth Revenue 25,117 13,067 24,262 38,184 41,780 92.2% 3.5% -8.6% Reinvestments 12,202 5,568 7,917 17,770 11,732 119.1% 54.1% 51.5% Investments on acquired assets 241,719 - - 241,719 - n.m. n.m. n.m. Others 1,400 78 1,304 1,478 1,630 1,696.0% 7.4% -9.3% Total Investment 280,438 18,713 33,483 299,151 55,142 1,398.6% 737.5% 442.5% n.m. not measured 2 Net Cash/(Debt) is calculated by subtracting the balances of "loans and financing" and "leasing” from cash and financial investments. Net Cash/(Debt) is not recognized under IFRS, does not represent cash flow in the periods presented, should not be considered an alternative to cash and cash equivalents and is not an indicator of performance. Net Cash/(Debt) is presented and used by Contax to measure its own performance. Contax believes that certain investors and financial analysts use Net Cash/(Debt) as an indicator of its operating and financial performance. 17 ATTACHMENTS 1) Consolidated Income Statement for the Period Income Statement 2Q11 vs. 1Q11 2Q11 vs. 2Q10 (R$ Thousand) 2Q11 1Q11 2Q10 Δ % Δ % Net Revenues 711,419 624,548 584,740 13.9% 21.7% Cost of Services Rendered (631,924) (547,396) (503,546) 15.4% 25.5% Gross Profit 79,495 77,152 81,194 3.0% -2.1% Operating Revenue (Expenses) (71,948) (59,114) (39,477) 21.7% 82.3% Selling Expenses (8,537) (8,438) (4,844) 1.2% 76.2% G&A Expenses (51,400) (43,483) (28,666) 18.2% 79.3% Financial Results (6,684) 1,018 450 n.m. n.m. Financial Revenues 9,086 11,122 7,902 -18.3% 15.0% Financial Expenses (15,770) (10,105) (7,452) 56.1% 111.6% Other Operating Revenues 5,985 4,308 3,010 38.9% 98.8% Other Operating Expenses (11,312) (12,518) (9,427) -9.6% 20.0% Operating Profit 7,547 18,038 41,717 -58.2% -81.9% Income Before Taxes 7,547 18,038 41,717 -58.2% -81.9% Income tax and Social Contribution Provision (6,985) (17,550) -73.1% -89.3% Deferred Income Taxes (316) (593) 2,375 -46.6% n.m. Non-controlling Shareholders Interest (302) (190) (40) 58.7% 658.7% Net Income (loss) 5,047 10,270 26,502 -50.9% -81.0% Number of Shares Excluding Treasury (in '000) 59,419 59,419 59,688 0.0% -0.5% EPS (R$) 0.08 0.17 0.44 -50.9% -80.9% * n.m. not measured. 18 Income Statement 6M11 vs. 6M10 (R$ Thousand) 6M11 6M10 Δ % Net Revenues 1,335,967 1,141,387 17.0% Cost of Services Rendered (1,179,320) (977,483) 20.6% Gross Profit 156,647 163,904 -4.4% Operating Revenue (Expenses) (131,063) (86,734) 51.1% Selling Expenses (16,975) (12,332) 37.7% G&A Expenses (94,882) (62,472) 51.9% Financial Results (5,668) 504 n.m. Financial Revenues 20,208 13,997 44.4% Financial Expenses (25,875) (13,493) 91.8% Other Operating Revenues 10,292 5,927 73.6% Other Operating Expenses (23,830) (18,361) 29.8% Operating Profit 25,585 77,171 -66.8% Income Before Taxes 25,584 77,170 -66.8% Income tax and Social Contribution Provision (28,822) -69.2% Deferred Income Taxes (909) 1,777 n.m. Non-controlling Shareholders Interest (492) (137) 258.5% Net Income (loss) 15,317 49,988 -69.4% Number of Shares Excluding Treasury (in '000) 59,419 59,688 -0.5% EPS (R$) 0.26 0.84 -69.2% * n.m. not measured. 19 2) Consolidated Balance Sheet Balance Sheet (R$ Thousand) Assets 06/30/2011 03/31/2011 06/30/2010 Total Assets 1,614,680 1,450,731 1,142,124 Current Assets 523,830 682,994 546,929 Cash and equivalents 235,159 416,057 345,843 Restricted cash 4,163 - - Credits (Clients) 241,071 226,822 140,921 Deferred and Recoverable Taxes 11,026 13,144 33,739 Prepaid expenses 32,411 26,971 26,426 Non-current Assets 1,090,850 767,737 595,195 Judicial deposits 113,392 102,187 74,206 Cash Investments 73,325 71,472 46,513 Deferred and Recoverable Taxes 87,568 66,206 33,673 Credits Receivable 9,893 9,392 10,022 Restricted cash 26,073 2,087 - Others assets 3,506 2,685 1,834 Goodwill on Investiments 178,176 49,081 - Plant, property and equipament 448,441 401,162 354,893 Intangible Assets 150,475 63,465 74,054 Liabilities 06/30/2011 03/31/2011 06/30/2010 Total Liabilities 1,614,680 1,450,731 1,142,124 Current Liabilities 703,192 506,705 440,392 Short-term loans & financing 126,127 84,178 62,881 Suppliers 78,225 59,062 57,440 Wages and benefits 302,021 250,150 246,846 Taxes payable 37,193 33,211 50,392 Dividends payable 103,737 28,954 3,218 Contigent consideration 4,163 - - Others 51,726 51,150 19,615 Long-term Liabilities 541,352 511,445 305,455 Long-term loans & financing 362,461 368,155 203,586 Provisions 101,845 96,558 74,855 Contigent consideration 76,106 45,685 - Others 940 1,047 27,014 Minority Interest 2,492 2,190 1,583 Shareholders' Equity 367,644 430,391 394,694 Capital Stock 223,873 223,873 223,873 Capital reserves 16,799 14,526 13,406 Equity valuation adjustments 3,962 (202) - Revenue reserves 118,329 118,329 109,831 Stock in Treasury (10,636) (10,636) (2,404) Accrued Income 15,317 84,501 49,988 20 3) EBITDA Reconciliation Quarterly Data 2Q11 vs. 1Q11 2Q11 vs. 2Q10 EBITDA Reconciliation 2Q11 1Q11 2Q10 Δ % Δ % Net Income 5,047 10,270 26,502 -50.9% -81.0% (-) Non-controlling Shareholders Interest 302 190 40 58.7% 658.7% (+) Income Tax & Social Contr. 2,198 7,578 15,175 -71.0% -85.5% Operating Income 7,547 18,038 41,717 -58.2% -81.9% (-) Other Exp. & Rev. (481) (454) (34) 6.1% 1,321.8% (+) Financial Expenses 15,770 10,105 7,452 56.1% 111.6% (-) Financial Revenues (9,086) (11,122) (7,902) -18.3% 15.0% (+) Depreciation and Amortization 32,969 30,965 30,093 6.5% 9.6% EBITDA 46,719 47,532 71,325 -1.7% -34.5% n.m. not measured Half-Year Data 6M11 vs. 6M10 EBITDA Reconciliation 6M11 6M10 Δ % Net Income 15,317 49,988 -69.4% (-) Non-controlling Shareholders Interest 492 137 258.5% (+) Income Tax & Social Contr. 9,777 27,045 -63.9% Operating Income 25,585 77,170 -66.8% (-) Other Exp. & Rev. (935) (34) 2,661.8% (+) Financial Expenses 25,875 13,493 91.8% (-) Financial Revenues (20,209) (13,997) 44.4% (+) Depreciation and Amortization 63,934 59,197 8.0% EBITDA 94,251 135,829 -30.6% n.m. not measured 21 Disclaimer The information contained in this document relating to the business prospects, estimates of operating and financial results, and growth prospects of Contax are merely projections and as such are based exclusively on Management’s expectations concerning the future of the business. These forward-looking statements depend materially on changes in market conditions, the performance of the Brazilian economy and the industry and international markets and are therefore subject to change without prior notice. 22 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 03, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
